Citation Nr: 1432145	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension with heart disease. 

2.  Entitlement to an effective date earlier than November 6, 1997, for the grant of service connection for cold injury residuals of the right upper extremity. 

3.  Entitlement to an effective date earlier than November 6, 1997, for the grant of service connection for cold injury residuals of the right lower extremity. 

4.  Entitlement to an effective date earlier than November 6, 1997, for the grant of service connection for cold injury residuals of the left upper extremity. 

5.  Entitlement to an effective date earlier than November 6, 1997, for the grant of service connection for cold injury residuals of the left lower extremity. 

6.  Entitlement to an effective date earlier than November 6, 1997, for the grant of a total disability rating based on individual unemployability (TDIU). 

7.  Entitlement to an effective date earlier than November 6, 1997, for the grant of Dependents' Educational Assistance (DEA). 

8.  Entitlement to an initial rating higher than 30 percent for cold injury residuals of the right upper extremity. 

9.  Entitlement to an initial rating higher than 30 percent for cold injury residuals of the right lower extremity. 

10.  Entitlement to an initial rating higher than 30 percent for cold injury residuals of the left upper extremity. 

11.  Entitlement to an initial rating higher than 30 percent for cold injury residuals of the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1963 to September 1965.  Although his original DD Form 214 reflects a separation date of September 1966 - as mentioned by his representative in a March 2014 brief - a DD Form 215 shows a corrected separation date of September 1965.  Thus, these dates accurately represent his period of military service. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January 1998, May 2007, January 2008, and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2011 decision since issued, the Board found that the Veteran had not perfected timely appeals regarding the effective dates of service connection and the initial 30-percent ratings assigned for the service-connected cold injury residuals of his upper and lower extremities.  The Board also denied entitlement to earlier effective dates for the grants of the TDIU and DEA benefits, both of which are predicated on the effective dates assigned for the Veteran's service-connected disabilities.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) vacated the Board's decision in a June 2013 memorandum decision, finding that further discussion was warranted as to whether the Veteran had received timely notice of an October 2008 statement of the case (SOC) continuing the denials of earlier effective dates and higher initial ratings for his cold residual injuries.  The Court noted that the Board had not discussed the import of a November 2008 statement asserting that the October 2008 SOC had not been received.  Because the denials of earlier effective dates for the grants of the TDIU and DEA benefits were dependent on the outcome of the effective dates of service connection, the Court also vacated those denials.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  All claims were remanded for further adjudication.  

On further review, the Board will waive the issue of timeliness of the substantive appeal (VA Form 9 or equivalent) addressing the initial ratings and effective dates assigned the service-connected cold injury residuals of the upper and lower extremities.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009) (holding that a timely-filed substantive appeal is not a jurisdictional bar to Board review, and thus it is within the Board's discretion to waive the issue of timeliness or to decline exercising jurisdiction over the claim).  The claims file reflects that copies of the October 2008 SOC were sent to the Veteran and his representative.  

As discussed in the Board's prior July 2011 decision, the presumption of administrative regularity favors a finding that the Veteran and his representative were timely sent the October 2008 SOC.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982)); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999).

The Board has reviewed the November 2008 statement in question.  Although the claims file is in chronological order, and a November 2008 notice of disagreement (NOD) and then new attorney-client fee contract form fit this chronological order in terms of their location in the file (indeed they are just above the October 2008 SOC), the November 2008 statement indicating lack of receipt of the October 2008 SOC is not in this section of the file.  Rather, the only copy of record of this statement was submitted by the representative in June 2010 in support of the attempt to reinstate this appeal.  It is true that the representative also submitted certified mail receipts dated in November 2008 together with this copy.  However, these receipts just as well may have applied to the mailing of the November 2008 NOD and attorney fee contract form, and thus do not necessarily show that the November 2008 statement in question was in fact mailed to VA in November 2008 or prior to notification that the appeal period had expired.  

The Veteran thus had until late December 2008 to submit a substantive appeal (again, meaning a VA Form 9 or equivalent document), since a year already had passed since the mailing of the underlying May 2007 rating decision.  See 38 C.F.R. §§ 20.202, 20.302(b) (2013).  Nevertheless, the Board is waiving the issue of timeliness given the circumstances of this case.  There was a close proximity in time between the mailing of the SOC in late October 2008 and a statement dated in early February 2009 indicating that an SOC had not been received and, therefore, requesting that one be issued.  This statement was only about a month past the deadline for submitting the substantive appeal.  Further, the ambiguities discussed regarding the November 2008 statement at least suggest the possibility that the Veteran's representative (who was essentially the only point of contact at that time regarding these claims) had not received it and had notified VA of the desire to continue the appeal within the remainder of the appeal period.  It is equally notable that the October 2008 SOC was not generated until well over a year after the underlying May 2007 rating decision was mailed, despite repeated requests from the Veteran that an SOC be issued.  When the SOC was finally mailed, it was at a time when numerous documents were going back and forth between VA and the Veteran, thus heightening the possibility that it was somehow lost in the shuffle.  All of these factors lead the Board to conclude that waiver of timeless of the substantive appeal is appropriate in this case in hindsight.  See Percy, 23 Vet. App. at 44-46.

Accordingly, the Board will address the effective date issues on the merits at this time.  There is no prejudice to the Veteran's claims in doing so.  A June 2010 VA Form 9 reflects that he had opportunity to review the October 2008 SOC, and no additional evidence or argument pertinent to these issues has been submitted.  Thus, he has had the benefit of a review on the merits of these issues by the RO as the agency of original jurisdiction (AOJ) in the May 2007 rating decision and October 2008 SOC.  Therefore, the Board may proceed with appellate review. 

Concerning the issue of whether new and material evidence has been submitted to reopen the claim for hypertension with heart disease, the claims file shows that this issue was remanded by the Board in November 1999, but has yet to be adjudicated by the Board despite the completion of a supplemental SOC (SSOC) in June 2006.  Although a February 2007 Board remand reflects that this issue was to be addressed in a separate Board decision, such a decision was never issued.  The Board sincerely apologizes for the delay, which appears to be a simple oversight, and will proceed with a decision at this time, since its November 1999 remand directive to send the Veteran an appropriate notice letter has been accomplished.  The RO found in an August 2013 internal memorandum for the file that no evidence pertinent to this issue has been obtained or submitted since the June 2006 SSOC was generated.  The Board also so finds, as the evidence does not relate to the issue of whether the Veteran's hypertension with heart disease is related to his military service, either directly, presumptively or secondarily.  Accordingly, a waiver of his right to initial review of this additional evidence by the AOJ is not required.  See 38 C.F.R. § 20.1304(c) (2013).  Indeed, the AOJ did review this evidence, as reflected in the internal memorandum, and determined that it did not warrant an SSOC.  

In the March 2014 brief, the Veteran's representative also raised the possibility that the Veteran has a mental health disorder secondary to his service-connected disabilities.  This issue has not yet been addressed by the AOJ, including clarifying with the Veteran whether he indeed wishes to pursue such a claim at this time.  Thus, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013). 

The claims for higher initial ratings for the service-connected cold injury residuals of the Veteran's upper and lower extremities require further development, so the Board is REMANDING these claims to the AOJ. 


FINDINGS OF FACT

1.  Service connection for hypertension with heart disease (claimed as a heart condition) initially was denied in an August 1992 rating decision.

2.  The Veteran was informed of that August 1992 rating decision and of his appellate rights in a September 1992 letter, and he did not file an appeal.

3.  Additional evidence received since that August 1992 rating decision is not cumulative or redundant of the evidence considered in that prior decision but does not relate to any unestablished fact necessary to substantiate this claim.

4.  The Veteran did not submit any claims prior to November 6, 1997, for cold injury residuals of his upper or lower extremities.  

5.  Service connection was not in effect for any disability prior to November 6, 1997.  



CONCLUSIONS OF LAW

1.  The August 1992 rating decision that denied service connection for hypertension with heart disease is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  There is new, but not also material, evidence since that decision, so this claim cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria are not met for an effective date earlier than November 6, 1997, for the grants of service connection for cold injury residuals of the upper and lower extremities.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  The criteria are not met for an effective date earlier than November 6, 1997, for the grant of the TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 

5.  The criteria also are not met for an effective date earlier than November 6, 1997, for the grant of DEA.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  


Concerning the petition to reopen the claim for hypertension with heart disease, a July 2005 letter notified the Veteran that new and material evidence was required to reopen this claim, the elements of new and material evidence, the fact that this claim was the subject of a prior final denial, and the reasons for that denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the letter mistakenly referred to the January 1998 rating as the last prior final denial, the Board's August 2003 remand of this claim as well as a January 2006 SOC effectively notified the Veteran on two occasions that the last prior final denial instead was the August 1992 rating decision.  Thus, a reasonable person could be expected to understand from the notice provided what was needed to reopen the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no prejudicial error exists in notifying the Veteran of the requirements for reopening this claim.  See id.  The letter also notified him of the elements of service connection, and his and VA's respective responsibilities for obtaining relevant records and other evidence in support of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Moreover, as this claim is not being reopened, any defective notice concerning the "downstream" degree of disability and effective date elements is harmless.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless).

Regarding the additional obligation to assist him with his claims, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records are in his claims file.  Contrary to his representative's assertion in the March 2014 brief that there are missing STRs from September 1965 to September 1966, VA is in possession of the complete STRs.  The representative's statement that there are missing STRs was based on the mistaken conclusion that the Veteran had separated from service in September 1966, rather than, as already explained (and evidenced by the DD Form 215), in September 1965.  

The STRs include the report of a July 1965 separation examination, which further supports finding that there are no outstanding STRs.  The Board also sees that a previous representative argued in a September 2013 statement that the Veteran's STRs from Bad Hersfeld, Germany, had not been obtained.  But the STRs reflect entries from Bad Hersfeld during the period from July 1964 to July 1965.  Thus, these records are in the file and there is no indication that yet additional STRs exist.  

In the March 2014 brief, the Veteran's representative also contended that VA treatment records dated in 1990 had not been obtained.  However, VA treatment records dated since August 1990 are in fact already in the claims file.  According to a December 1997 written statement by the Veteran, he only had received treatment at the Miami VA Medical Center (VAMC) since his separation from service.  The file includes requests for all VA treatment records from the Miami VAMC from 1965 to 1992 (i.e., since the conclusion of the Veteran's service).  All available records were sent to the RO, and the responses indicate that VA treatment records dating from 1965 to 1990 do not or no longer exist.  The Veteran has not specifically identified treatment at VA prior to 1990, and there is no other indication that such records may exist.  Thus, further efforts to obtain VA treatment records dated prior to 1990 are unwarranted.  See 38 C.F.R. § 3.159(c)(2) (providing that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain them would be futile).  

The Veteran has not identified any other records or evidence that he wants to submit or have VA obtain.  See 38 C.F.R. § 3.159(c).  A VA examination or opinion is not warranted, as new and material evidence has not been submitted to reopen this claim for hypertension with heart disease.  See 38 C.F.R. § 3.159(c)(4)(iii); Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007).  


With regards to the effective date claims, the Veteran was informed of how VA determines the effective date of service connection in March 2006 and October 2007 letters, followed by adequate time to submit information and evidence before further adjudication of these claims in the January 2008 rating decision and October 2008 SOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, because these claims stem from granted service-connection claims, so are "downstream" issues, further VCAA notice is not required since the initial intended purpose of the notice was fulfilled with the grants of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Finally, because these claims ultimately must be denied as a matter of law based on facts that are not in dispute, further notice or assistance is not required since no amount of additional assistance could help the Veteran substantiate these claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).

In light of all that has occurred in the procedural history of this case, the Veteran has had meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  New and Material Evidence

The Veteran is petitioning to reopen his previously denied claim of entitlement to service connection for hypertension with heart disease.  For the following reasons and bases, however, the Board finds that reopening of this claim is not warranted. 


Service connection for a claimed heart condition diagnosed as hypertensive heart disease developing from hypertension with generalized arteriosclerosis was denied in an August 1992 rating decision.  The Veteran was notified of that decision and of his procedural and appellate rights in a September 1992 letter in accordance with 38 C.F.R. § 19.25 (2013).  He did not initiate appellate review of that decision by submitting a timely NOD in response to it.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2013) (setting forth requirements, content, and time limits for submitting an NOD).  Consequently, that August 1992 rating decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103. 

The Veteran's representative argued in a June 2012 statement that the September 1992 notification letter was sent to an incorrect address, and thus that the Veteran never received notice of the August 1992 rating decision and of his appellate rights.  It is true that the street name was printed as "T_l" rather than T_ce, the latter being the correct street name.  However, all other details of the address, including the street number, zip code, and the Veteran's name were correct.  Indeed, the typographical error in the address on the copy of the letter in the claims file may not have been duplicated on the envelope used to mail the letter.  Thus, as the letter was not returned to VA as undeliverable, it can be reasonably presumed that the U. S. Postal Service located the Veteran's correct address notwithstanding the typographic error on this copy.  Moreover, the Veteran did not indicate lack of receipt of notice of that decision at the time.  Accordingly, under the presumption of regularity in the administrative process, the Board presumes that he received timely notice of that August 1992 rating decision and of his appellate rights.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).

Prior to rather recently, that being in May 2013, the Court (CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran, as an example, of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also had held that 

the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.  The lower Court (CAVC) had allowed VA to submit an affidavit of a manager from the VAMC involved establishing the regular practice of mailing such notices.  But the Federal Circuit Court held the CAVC could not consider such evidence because judicial notice does not extend to affidavits from "a party's employees regarding otherwise unknown internal procedures." (slip op. at 7).

The Federal Circuit Court went on in Kyhn to further hold that the CAVC had done impermissible fact-finding in the first instance.  The Federal Circuit Court essentially drew a distinction between "instances where the presumption of regularity was premised upon independent legal authority" and instance where it was based upon "evidentiary findings."  (slip op. at 10).

Here, though, there is a copy of the notification letter in the claims file, and the typographical error in the address on the copy of the letter in the claims file does not constitute the "clear evidence to the contrary" needed to show the Veteran did not receive the letter.  Mindenhall, 7 Vet. App. at 274; Schoolman, 12 Vet. App. at 310.

In summary, then, as the Veteran received notice of the August 1992 rating decision and of his appellate rights, but did not appeal, that decision is a final and binding determination based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim since the last final denial, whether the last denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows:  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)


For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including cardiovascular-renal disease and hypertension, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the medical nexus requirement, unless they are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

There additionally is a presumption of service connection for these VA-defined chronic diseases, which, as explained, include cardiovascular-renal disease and hypertension, if the disease manifested to a degree of 10 percent or more within one year from the date of the Veteran's separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 C.F.R. § 3.307(d). 

Service connection for the Veteran's hypertension with resultant heart disease was denied in the August 1992 rating decision because the RO found that it was not related to or the result of his active military service, including a functional heart murmur that was diagnosed during his service.  Thus, in order to reopen this claim, there must be new evidence supporting a relationship between his heart conditions and a disease, injury, or event during his period of service; or new evidence that would tend to support a finding that signs or symptoms of heart disease or hypertension manifested in service or that there has been continuity of symptomatology since service; or, finally, that heart disease or hypertension manifested to a degree of 10 percent or more within one year of his separation from service.  See 38 C.F.R. § 3.303; Walker, 708 F.3d at 1338; Shedden, 381 F.3d at 1166-67.

Alternatively, the claim may be reopened with new and material evidence that the Veteran's hypertension with heart disease is secondary to (i.e., caused or being aggravated by) a service-connected disorder.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, in the March 2014 brief, the Veteran's representative argued that the Veteran's service-connected disabilities may have aggravated his heart disease through "enforced inactivity."  However, a new theory of service connection does not constitute a new claim and does not in itself constitute new and material evidence.  See Boggs v. Peake, 520 F.3d 1330 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  No competent evidence supporting a relationship between the Veteran's heart disease or hypertension and his service-connected disabilities has been submitted, and thus his claim may not be reopened on this basis.  See 38 C.F.R. § 3.156(a). 

The Board also finds that new and material evidence has not been associated with the file since the August 1992 rating decision was issued, including suggesting entitlement to service connection on the alternative direct- and presumptive-incurrence bases that are also permissible for this type of disease.  At the time of that decision, the Veteran's STRs were in the file, as well as VA treatment records dated since August 1990 and a January 1991 VA examination report showing diagnoses of hypertension, hypertensive heart disease, and generalized arteriosclerosis.  Also of record was his March 1992 statement asserting that his heart condition had occurred during his service, and that he had received treatment for it continuously since at VA.  But as already discussed, VA treatment records dated prior to 1990 do not exist, and he has not specifically stated that he was treated at VA prior to 1990. 

Since the August 1992 rating decision was issued, additional private treatment records have been submitted showing a diagnosis of hypertension since 1981.  That still was long after the Veteran's service had ended in 1965.  He also reported experiencing shortness of breath and angina, but which were not found to be cardiac related based on the results of an EKG and laboratory studies, according to a May 1984 letter from his private treating physician, Dr. Ikpe.  Doctor Ikpe concluded that the Veteran did not have a "cardiac problem" at the time.  

A February 1986 letter by Dr. Ikpe states that the Veteran was first treated by him in September 1981, and that his diagnoses were hypertension, gout, and gastritis with resultant chest pain.  The Board sees that a September 1981 EKG report from Dr. Ikpe's office reflects a finding of "lateral wall ischemia consistent with anterior infarct, age undetermined" and interpreted as abnormal for the Veteran's age.  However, Dr. Ikpe's own conclusion, including apparently on the basis of that EKG, was that the Veteran did not have a heart condition other than hypertension at the time, as reflected in the May 1984 and February 1986 letters.  Additional VA and private treatment records dated in the 1990's and more recently show ongoing treatment for hypertension and heart disease, but do not provide further information or evidence as to whether these disorders are related to or the result of the Veteran's service, including whether they initially manifested during his service or within the additionally allotted one year of his separation from service.  The Veteran also submitted articles on hypertension, but they do not provide any information as to whether his hypertension may be related to his service.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").


Here, though, although the evidence received since the August 1992 rating decision, as summarized above, is new to the file, it is not also material in that it does not relate to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117-121.  It simply shows that the Veteran has had a diagnosis of hypertension since at least 1981, which eventually developed into full-blown hypertensive heart disease, and that his complaints of chest pain in the early 1980's ultimately were found, instead, to be unrelated to a heart condition.  The diagnosis of hypertension was an element of service connection already established and considered in the August 1992 rating decision.  As the diagnosis of hypertension in 1981 was still over fifteen years after the Veteran's separation from service in September 1965, the new evidence of an earlier date of diagnosis does not in itself support a possible relationship to his service.  Accordingly, new and material evidence has not been associated with the claims file since the August 1992 rating decision.  See id.

The Board notes that some of the additional evidence discussed above, including the private treatment records, was associated with the claims file within one year of the August 1992 rating decision.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," and thus prevents the decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  However, because the newly-submitted evidence is not material, as explained in the preceding paragraph, this provision does not apply. 

Accordingly, new and material evidence has not been submitted to reopen the claim of entitlement to service connection for hypertension with heart disease.  The petition to reopen this claim therefore is denied.  See 38 C.F.R. § 3.156(a).


III.  Earlier Effective Date

The Veteran contends that an effective date earlier than November 6, 1997, is warranted for the grants of service connection for the cold injury residuals of his upper and lower extremities, also for his TDIU and DEA benefits.  But for the following reasons and bases, the Board finds that an earlier effective date is not warranted. 

Under VA law, for compensation claims submitted more than one year after separation from service, as is the case here, the effective date of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

There is no dispute concerning the November 6, 1997 date of submission of the Veteran's service-connection claims for cold injury residuals of the upper and lower extremities, and no evidence showing that any such claims were submitted at an earlier date.  In this regard, a claim is defined as any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA.  See 38 C.F.R. § 3.155 (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See id.  Under this definition, no claim was filed prior to November 6, 1997.  Accordingly, entitlement to an effective date of service connection for any of these disabilities prior to November 6, 1997 must be denied as a matter of law.  See id.  Therefore the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  


Because an effective date prior to November 6, 1997 is not established for the grants of service connection for the cold weather injury residuals, an effective date prior to November 6, 1997 for the grants of a TDIU and DEA benefits also must be denied as a matter of law, as they cannot be earlier than the grants of service connection for the underlying disabilities from which these benefits derive.  See id.; see also 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401 (2013) (providing, in pertinent part, that the effective date of an award of DEA benefits cannot be earlier than the effective date of the qualifying disability rating).  In other words, the effective dates of the awards of DEA and TDIU benefits are already coextensive with the effective dates of the grants of service connection.  As earlier effective dates are not warranted for the latter, they are not available for the former, since the grants of service connection are a necessary condition of possibility for the grants of TDIU and DEA benefits.  See 38 C.F.R. §§ 3.341(a) (2013) (providing that total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age(emphasis added); 38 C.F.R. § 4.16(a) (2013); see also 38 U.S.C.A. § 1115 (West 2002) ; 38 C.F.R. § 3.4(b)(2) (2013) (providing that veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect) (emphasis added).  

Because earlier effective dates for the grants of TDIU and DEA benefits must be denied as a matter of law, the benefit-of-the-doubt rule does not apply to these other claims, either.  See Sabonis, 6 Vet. at 430. 



ORDER

New and material evidence has not been received to reopen the service-connection claim for hypertension with heart disease; the petition to reopen this claim is denied. 

Entitlement to an effective date earlier than November 6, 1997, for the grant of service connection for cold injury residuals of the right upper extremity is denied. 

Entitlement to an effective date earlier than November 6, 1997, for the grant of service connection for cold injury residuals of the right lower extremity is denied. 

Entitlement to an effective date earlier than November 6, 1997, for the grant of service connection for cold injury residuals of the left upper extremity is denied. 

Entitlement to an effective date earlier than November 6, 1997, for the grant of service connection for cold injury residuals of the left lower extremity is denied.  

Entitlement to an effective date earlier than November 6, 1997, for the grant of the TDIU is denied. 

Entitlement to an effective date earlier than November 6, 1997, for the grant of DEA is denied. 


REMAND

A new VA examination is needed reassessing the severity of the cold injury residuals of the Veteran's upper and lower extremities.  38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The last VA examination was performed in March 2007, so more than 7 years ago, and therefore may not reflect the present level of impairment.  Although maximum 30 percent ratings have been assigned under 38 C.F.R. § 4.110, Diagnostic Code (DC) 7122, for cold injury residuals, DC 7122 provides that separate ratings also may be assigned for complications of such residuals, including peripheral neuropathy, unless they are used to support an evaluation under this DC.  Thus, the VA examination must identify and describe all complications of the cold injury, including any neurological manifestations.  

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1. Schedule the Veteran for a VA examination reassessing the severity of the cold injury residuals of his upper and lower extremities.  The entire claims file, including a complete copy of this decision and REMAND, must be provided to the examiner for a review of the history of these service-connected disabilities.  The examiner must note in the examination report that the claims file has been reviewed.  

The examiner must identify and describe all complications of the cold injury of the upper and lower extremities, including any neurological manifestations such as peripheral neuropathy.  The appropriate Disability Benefits Questionnaire(s) should be filled out for this purpose, if possible.  

2.  Then, after completing any other development that may be warranted, readjudicate these remaining claims in light of this and all other additional evidence.  If the benefits sought continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


